Sognier, Chief Judge.
Oliver Giles, a state prisoner, filed this action against David C. Evans, Commissioner of the Georgia Department of Corrections, seeking monetary damages for Evans’ alleged failure to credit Giles with 821 days of jail time in computing his sentence. The trial court granted Evans’ motion to dismiss, and Giles appeals.
We affirm. The record reveals that prior to instituting the instant action, appellant had filed a petition for mandamus against appellee based on the same allegation. The mandamus petition was denied on the merits. Accordingly, a judgment of a court of competent jurisdiction having been rendered between the same parties on this issue, and there being no evidence that judgment has been reversed or set aside, the prior judgment is conclusive between the parties to this action. OCGA § 9-12-40; see Barnes v. City of Atlanta, 186 Ga. App. 187, 188-189 (1) (366 SE2d 822) (1988). The trial court did not err by granting appellee’s motion to dismiss the instant action on the ground of res judicata.
We find no merit in appellant’s contention that OCGA § 9-12-40 should not be applied here because he was not afforded the opportunity to be present personally before the court when the prior case was decided. “[D]ue process does not grant a prisoner the right to attend court on civil proceedings which he initiates. [Cits.]” Doby v. Green, 184 Ga. App. 729-730 (1) (362 SE2d 492) (1987).

Judgment affirmed.


McMurray, P. J., and Andrews, J., concur.